United States Court of Appeals
                      For the First Circuit


No. 12-2108

                         FRANK P. BUTLER,

                       Plaintiff, Appellant,

                                v.

               DEUTSCHE BANK TRUST COMPANY AMERICAS,
                   AS TRUSTEE FOR RALI 2007 QS3,

                       Defendant, Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Douglas P. Woodlock, U.S. District Judge]


                              Before

                    Torruella, Dyk* and Kayatta,
                          Circuit Judges.


     Glenn F. Russell, Jr., with whom Law Office of Glenn F.
Russell, Jr., was on brief for appellant.
     Amy B. Hackett, with whom Richard E. Briansky and Prince Lobel
Tye LLP, were on brief for appellee.



                           April 4, 2014




*
    Of the Federal Circuit, sitting by designation.
            TORRUELLA, Circuit Judge. In the wake of the foreclosure

crisis,   litigants      have   increasingly     sought   out    clarification

regarding   the   validity      of   mortgage   transfers   precipitated    by

Mortgage Electronic Registration Systems, Inc. ("MERS").                    The

general contours of these claims are well known, and many of the

facts underlying this case parallel past foreclosure litigation.

A homeowner, Frank P. Butler ("Butler"), upon falling behind in his

mortgage payments, saw his home foreclosed upon, twice.                   These

foreclosure sales were not conducted by Butler's original lender,

but by a financial institution that had received his mortgage via

an   assignment   from    MERS.       Butler    brought   suit   for   wrongful

foreclosure, slander of title, and unfair and deceptive business

practices under Massachusetts law.             Finding that the foreclosure

sales were in accordance with all relevant statutory law, the

district court dismissed for failure to state a claim.              On appeal,

Butler presents a multitude of theories as to why Deutsche Bank

lacked legal possession over both his mortgage and accompanying

note, making it an improper party to foreclose.             Concluding, like

the district court before us, that Butler's complaint states no

legally cognizable claim for relief, we affirm.

                                I. Background

            On January 31, 2007, Butler borrowed $370,000.00 from

Homecomings Financial, LLC ("Homecomings").           This loan was secured

with a promissory note and mortgage on his Quincy, Massachusetts


                                       -2-
home.    The mortgage document listed Homecomings as "lender" and

MERS    as    both   "mortgagee"   and    "nominee    for   [Homecomings]   and

[Homecomings]'s successors and assigns."                The mortgage further

specified that MERS held the "power of sale."

               On December 1, 2009, MERS assigned Butler's mortgage to

Deutsche Bank Trust Company Americas as Trustee for an unspecified

trust.       The assignment was signed by Jeffery Stephan ("Stephan"),

acting in his capacity as a vice president of MERS, and was

recorded in the Norfolk County Registry of Deeds.             Six days later,

Deutsche Bank, acting as trustee for the unspecified trust, filed

suit in Massachusetts Land Court pursuant to the Service Members

Civil Relief Act, 50 U.S.C. app. § 533, requesting authority to

foreclose on Butler's property.                This authority was granted on

March 30, 2010.

               Subsequently, MERS again assigned Butler's mortgage, this

time to Deutsche Bank Trust Company Americas as Trustee for RALI

2007QS3 ("Deutsche Bank").1        Although this assignment was undated,

it was signed by Stephan in his capacity as Vice President of MERS

and notarized on January 22, 2010. The assignment was recorded in


1
   Presumably, this second assignment was intended to correct the
earlier assignment's failure to specify a receiving trust. The
district court considered whether such a deficiency rendered the
first   assignment  void,   but   ultimately  found  this   point
inconsequential, as both foreclosure sales were carried out only
after the second assignment was complete. On appeal, Butler does
not suggest that any deficiency in the first assignment was of
legal import. Consequently, we do not consider what effect the
failure to name a trust had on the first assignment's validity.

                                         -3-
the Norfolk County Registry of Deeds.      Thereafter, on July 15,

2010, Deutsche Bank again sought authority to foreclose from the

Massachusetts   Land   Court.   This    authority   was   granted   on

February 7, 2011.

          On March 2, 2011, Butler's mortgage was assigned a third

time. Deutsche Bank Trust Company Americas as Trustee assigned the

mortgage to Deutsche Bank Trust Company Americas as Trustee for

RALI 2007QS3.    This assignment was labeled "confirmatory" and

signed by Michelle Swaim for Deutsche Bank. It too was recorded in

the Norfolk County Registry of Deeds.

          Deutsche Bank conducted a foreclosure sale on May 25,

2011, ultimately purchasing Butler's property for $230,327.77.      On

November 30, 2011, Deutsche bank filed a foreclosure deed at the

Norfolk County Registry of Deeds.       Later determining that this

first foreclosure sale may have been void for failure to provide

Butler with the required fourteen days' notice, see Mass. Gen. Laws

ch. 244, § 14, Deutsche Bank conducted a second foreclosure sale on

March 8, 2012.      Deutsche Bank was again the highest bidder,

purchasing Butler's home for $200,000.00.      An executed deed of

foreclosure was recorded on April 18, 2012.

          Butler's complaint, originally filed in state court,

included four counts: (1) unfair and deceptive business practices

pursuant to Mass. Gen. Laws § 93A ("Chapter 93A"); (2) wrongful

foreclosure based on the May 25, 2011 foreclosure sale; (3)


                                -4-
wrongful foreclosure based on the March 8, 2012 foreclosure sale;

and (4) slander of title.           In support of these claims, Butler

presented a bevy of theories as to why Deutsche Bank did not

validly possess either his mortgage or his mortgage note, making it

unable to foreclose.         Finding each of these theories lacking, the

district court dismissed the suit for failure to state a claim.

            On appeal, Butler argues that Deutsche Bank could not

legally foreclose because: (1) MERS lacked legal authority to

transfer his mortgage and, moreover, admits that it only "tracks"

the sale of mortgage notes, but does not undertake assignments; (2)

Stephan, a "robo-signer," could not validly serve as signatory on

the assignments; (3) the assignments violated the RALI 2007QS3

trust's pooling and servicing agreement ("PSA"); (4) Deutsche Bank

did not legally possess Butler's promissory note at the time of

foreclosure;     and   (5)    Deutsche   Bank   admitted    that   the   first

foreclosure sale was invalid.

                                II. Discussion

            We review a district court's grant of a motion to dismiss

de novo.   Clark v. Boscher, 514 F.3d 107, 112 (1st Cir. 2008).             We

take all facts pled, as well as all reasonable inferences to be

drawn therefrom, in the light most favorable to the non-movant.

Id.   (citing Ramos-Piñero v. Puerto Rico, 453 F.3d 48, 51 (1st Cir.

2006)). This deferential review, however, does not require that we

accept     the    complaint       wholesale;     "bald     assertions"     and


                                      -5-
"unsupportable conclusions" are properly disregarded.               Aulson v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996).       We affirm the grant of a

motion to dismiss only where the facts, presumed to be true, fail

to state a claim for which relief may be granted.           Fed. R. Civ. P.

12(b)(6).

            All four counts of Butler's complaint rest on the shared

presumption that Deutsche Bank lacked the power to foreclose,

either because it did not legally possess Butler's mortgage or

because it had not unified that mortgage with its underlying

promissory note at the time of foreclosure.               In resolving this

case,   therefore,   we    begin   by   reviewing   the    common    theories

underlying all counts.

A. Deutsche Bank's possession of Butler's mortgage

            Butler presents several theories as to why Deutsche Bank

lacked legal possession of his mortgage.        We treat each theory in

turn.

            1. MERS's authority to assign the mortgage

            Butler first attempts to challenge the legality of MERS

head-on, arguing that under Massachusetts law it lacks the ability

to transfer his mortgage. He theorizes that MERS, as "nominee" for

the noteholder, Homecomings, holds the mortgage only as equitable

trustee.    In consequence, being able to act solely pursuant to

Homecoming's authority, MERS cannot independently undertake a

mortgage transfer.        That MERS is also the mortgagee of record,


                                    -6-
Butler asserts, does not expand the limited nature of its authority

as "nominee."    In consequence of the fact that MERS possesses no

separately assignable interest, Butler theorizes, any transfer in

which MERS purports to act as the assignor, or any subsequent

transfer arising thereafter, is necessarily void.

            Our court has previously considered, and found wanting,

this precise challenge to MERS's ability to serve as assignor of a

mortgage.    Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282,

291-93 (1st. Cir. 2013) (analyzing Massachusetts mortgage law to

determine that MERS, as nominee and mortgagee of record, possesses

the ability to transfer its interest in a mortgage); see also Woods

v. Wells Fargo Bank, N.A., 733 F.3d 349, 355 (1st Cir. 2013)

("Culhane made clear that MERS's status as an equitable trustee

does not circumscribe the transferability of its legal interest.").

Because Culhane has previously done the heavy lifting of engaging

with the intricacies of Massachusetts mortgage law, see Culhane,

708 F.3d at 291-93, we will not repeat its detailed explication

here.   Suffice it to say, Massachusetts allows a mortgage to be

split from its underlying note,2 see U.S. Bank Nat'l Ass'n v.

Ibáñez, 458 Mass. 637, 652, 941 N.E.2d 40, 53-54 (2011), and where,


2
    Butler also argues that the first assignment purported to
transfer not only the mortgage but Butler's promissory note, which
MERS never possessed. Although correct, this fact does not render
the assignment invalid; we have previously dismissed an identical
claim on the grounds that "superfluous language does not affect the
validity of the transfer of legal title to the mortgaged property."
Culhane, 708 F.3d at 293 n.8.

                                 -7-
as here, MERS possesses a legal interest in that mortgage, such an

interest is transferable. See Culhane, 708 F.3d at 292; Woods, 733

F.3d at 355.

           Butler further challenges the validity of the transfers

based on a theory that MERS only "tracks" the assignment of

mortgage   notes,   but   does   not   undertake   assignments   of   the

accompanying mortgages. Citing to the 2011 "MERS Case Law Outline"

-- a document prepared by MERS to familiarize users with its legal

structure -- Butler asserts that MERS itself disclaims any role as

an assignor. This argument both misconceives MERS's business model

and misconstrues the language of the "MERS Case Law Outline."

           For one, that MERS separately tracks the transfer of

promissory notes does not call into question the sufficiency of

written assignments duly recorded in a county registry of deeds.

Woods, 733 F.3d at 355.    In fact, crucial to MERS's business model

is its ability to remain mortgagee of record, possessing a legal

interest in a homeowner's mortgage, while the beneficial interest

in that accompanying note is transferred among MERS's member

institutions.   See Culhane, 708 F.3d at 287 (explaining MERS's

functioning).   That MERS electronically records these transfers of

a mortgage note does not affect, much less invalidate, its ability

to separately assign the mortgage.       Woods, 733 F.3d at 355 ("[T]he

MERS registry electronically tracks transfers of a mortgagor's

promissory note, a process which is legally distinct from the


                                   -8-
assignment and recordation of mortgage interests in a county

registry of deeds.").   For another, no part of the "MERS Case Law

Outline" disclaims MERS's ability to make assignments.             That

document states only that the records kept by MERS tracking the

transfer of mortgage notes are "not electronic assignments."       That

is quite true.   No reasonable interpretation of such a proffer,

however, can lead to the conclusion that MERS lacks the legal

authority to separately transfer a mortgage via a written and

recorded assignment, as it did here.3         In challenging MERS's

authority to act as assignor, Butler has failed to call into

question Deutsche Bank's valid possession of his mortgage.

          2. Transfers by "robo-signers"

          Butler's next allegation of invalidity stems from the

conduct of Stephan, a "confirmed 'Robo-Signer,'" who signed the

first and second assignments in his capacity as a vice president of

MERS.    Stephan's   signature,     Butler   suggests,   renders   the



3
  Citing the RALI Series 2007QS3 trust's PSA, Butler asserts that
there exists a number of unaccounted for "off record" transfers of
the Butler mortgage. At most, however, that PSA proves that the
trust set forth a specified process for the receipt of mortgage
loans. It does not prove such assignments indeed occurred and were
not accounted for in Deutsche Bank's chain of title.       In fact,
Butler's brief later forwards the contradictory argument that the
assignment violated the PSA specifically because it never traveled
through these intermediary parties. In any case, recorded in the
Norfolk County Registry of Deeds is an assignment showing that
Butler's mortgage traveled from MERS directly to Deutsche Bank.
This is a complete chain of title, sufficient to prove the validity
of that assignment. See Woods, 733 F.3d 356 (citing Ibáñez, 941
N.E.2d at 53)).

                                  -9-
assignments insufficient to pass legal title.              In making this

claim, however, Butler employs the term "robo-signer" without

providing   an   operative   definition   and,   perhaps    more   telling,

forwards no particular legal theory as to why a "robo-signed"

document is necessarily invalid.

            Faced with a nearly identical claim, our court has

unequivocally "decline[d] to speculate on the meaning . . . [of]

the term ['robo-signing']."       See Wilson v. HSBC Mortg. Servs.,

Inc., No. 13-1298, 2014 WL 563457, at *10 (1st Cir. Feb. 14, 2014)

(collecting cases showing the lack of a uniform definition of

"robo-signers" and their precise role in the process of bundling

and securitizing home mortgages). Moreover, we have held that "the

bare allegation of 'robo-signing' does nothing to undermine the

validity" of an assignment.     Id.

            In fact, Massachusetts statutory law sets forth the

precise requirements for a valid mortgage assignment:

            Notwithstanding any law to the contrary . . .
            [an] assignment of [a] mortgage . . . executed
            before a notary public . . . by a person
            purporting to hold the position of president,
            vice president, . . . or other officer . . .
            of the entity holding such mortgage, or
            otherwise purporting to be an authorized
            signatory for such entity . . . shall be
            binding upon such entity . . . .

Mass. Gen. Laws ch. 183, § 54B.       MERS's assignments of the Butler

mortgage fully abided by these statutory requirements: Stephan, in

his capacity as a vice president of MERS, signed both assignments


                                  -10-
in the presence of a notary public.           Culhane, 708 F.3d at 294

(finding that an assignment adhering to the requirements of section

54B is valid); see also Wilson, 2014 WL 563457 at *9.4        Failing to

allege any theory as to how Stephan's role as a "robo-signer" would

invalidate the validity of the mortgage transfers, and pleading no

other   failure   to   abide   by   section   54B's   requirements,   this

challenge to the validity of Deutsche Bank's possession fails.

           3. RALI 2007QS3's PSA

           Butler's complaint next alleges that Deutsche Bank lacked

valid possession of his mortgage, as its receipt of the assignment

was in violation of RALI 2007QS3's PSA.           Specifically, the PSA

required that: (1) any mortgage assigned to the trust undergo a

series of transfers through three predetermined parties and (2) all

assignments to the trust be complete by February 27, 2007.            That

Deutsche Bank received the mortgage without its first passing

through these required intermediaries, and at a date some two years

beyond the trust's closing date, Butler asserts, are violations of




4
    On appeal, Butler argues that the assignments do not meet
section 54B's requirements because they were not undertaken by an
agent with power to bind a principal. Distilling this argument as
best we can from the unclear pleadings, it appears that Butler is
attempting to contest the applicability of section 54B on the
theory that, because MERS never validly held a transferable
interest in his mortgage, Stephan -- as an agent of MERS -- could
not transfer rights never possessed by the principal. Because we
have already dismissed the allegation that MERS did not possess a
transferable interest in Butler's mortgage, we need not consider
this claim further.

                                    -11-
the trust's terms sufficient to render its possession of the

mortgage void.

             The contours of this argument have proved a moving target

throughout this litigation, as Butler initially appeared to assent

to the application of Massachusetts law but now, on appeal, argues

that New York law controls.      Given this shifting focus, we pause

briefly trace the claim's evolution.

                    a. The progression of Butler's claim

             In support of its motion to dismiss, Deutsche Bank argued

that, under Massachusetts law, a homeowner lacks standing to

challenge assignments that violate a trust's PSA but are otherwise

valid to pass title.      Because Butler was neither party to, nor

beneficiary of such an assignment, Deutsche Bank asserted that he

had shown no legally protected interest sufficient for standing.

             In his opposition to this motion to dismiss, Butler was

silent on the issue of New York law and, indeed, failed to claim --

under any governing law -- that such assignments would be void and

not voidable.     Rather, arguing that "in Massachusetts foreclosure

operates as a 'creature of contract,'" he claimed to derive

standing to challenge Deutsche Bank's possession on the grounds

that only Homecomings, not Deutsche Bank, was party to his original

contract.5


5
  Presumably, this argument attempted to suggest that Homecomings
somehow lacked the ability to assign its contractual interest to
another party under Massachusetts law.

                                  -12-
            Applying Massachusetts law, the district court dismissed

this claim, reasoning that a homeowner lacks standing to challenge

a mortgage assignment that is voidable, but not void.      Although

that decision predated Culhane, the court's conclusion was in line

with our later holding therein:     an assignment that is voidable,

but not void, may not be challenged by a homeowner that is not a

direct party to, or beneficiary of, the transfer.      Culhane, 708

F.3d at 291 ("[A] mortgagor does not have standing to challenge

shortcomings in an assignment that render it merely voidable at the

election of one party but otherwise effective to pass legal

title.").    Thus, the district court reasoned that a failure to

abide by the PSA, while making the transfer of Butler's mortgage

voidable at the behest of the trust beneficiaries, was not the sort

of shortcoming able to create judicial standing for Butler to

challenge Deutsche Bank's possession.

            In his opening appellate brief, Butler again argued that

Deutsche Bank's failure to prove that his mortgage transferred

through three intermediary parties -- those named in the trust's

governing terms -- and was received by Deutsche Bank by the

appropriate closing date, would "result[] in a failure of the

trust's interest in the Butler mortgage and note."    Here, for the

first time, Butler suggested that New York law generally governs

the transfer of assets into a New York business trust.           He

continued on to say, however, that "as an assignment of a mortgage


                                -13-
is a transfer of an interest in land in the Commonwealth, with

regards to the trust's specific claim of the dominion and control

over the title to the Butler real property, Massachusetts law would

need to be referenced."

          It is only in his reply brief that Butler clearly sets

forth his current claim.    Therein, Butler asserts that New York

Estates, Powers and Trust Law makes clear that "every . . . act of

the trustee in contravention of the trust, except as authorized by

this article and by any other provision of law, is void."     N.Y.

Est. Powers & Trusts Law § 7-2.4 (emphasis added).   In support of

this claim, he cites Wells Fargo Bank, N.A. v. Erobobo, No.

31648/2009, 2013 WL 1831799 (N.Y. Sup. Ct. 2013) (unpublished),

which ruled that contravention of a trust's PSA rendered a mortgage

assignment void.    Id. at *8-9.    While noting that a number of

courts have disclaimed the reasoning of Erobobo, on the grounds

that New York courts commonly allow for the ratification of ultra

vires acts by trustees, Butler asserts that these cases erroneously

interpret New York law.    Moreover, although Butler's reply brief

discusses the content and effect of New York law, it wholly

neglects to reference to the predicate question of Massachusetts

choice-of-law rules, stating only that "trust law is state law."

                   b. The applicability of waiver

          Deutsche Bank, at oral arguments and through supplemental

briefing, argues that Butler has waived the ability to claim that


                                -14-
New York law applies, having failed to raise the issue before the

district court and bringing it, squarely, only in his reply brief.

          On appeal, absent extraordinary circumstances counseling

for exception, we routinely deem waived arguments not timely

presented before the district court.    Rocafort v. IBM Corp., 334

F.3d 115, 121 (1st Cir. 2003).    This doctrine of waiver applies

with equal force to claims seeking the application of a foreign

state's law.   See Ortiz v. Gaston Cnty. Dyeing Mach. Co., 277 F.3d

594, 597 (1st Cir. 2002) (waiving a choice-of-law argument brought

first during post-judgment motions); Cheever v. Graves, 32 Mass.

App. Ct. 601, 610, 592 N.E.2d 758, 764 (1992)(refusing to consider

a choice-of-law argument where "there is nothing in the record

before us to indicate that the defendants requested that the judge

take judicial notice of the law of Connecticut or . . . called the

judge's attention to this statute"); cf. Levin v. Dalva Bros., 459

F.3d 68, 72 (1st Cir. 2006) (allowing choice-of-law claim that was

raised for the first time at trial, but prior to "the court . . .

issu[ing] any ruling on the issue"); Conn. Nat'l Bank of Hartford

v. Kommit, 31 Mass. App. Ct. 348, 351 n.3, 577 N.E.2d 639, 641 n.3

(1991) (allowing a party to assert the applicability of Connecticut

law for the first time on appeal where "the broader issue of

choice-of-law was squarely raised below").

          Here, Butler made no mention of the applicability of New

York state law before the district court.    In fact, the argument


                               -15-
Butler presented in his memorandum in opposition to the motion to

dismiss    did    not   focus   on    the   issue    of    void   versus   voidable

assignments at all, and in defense to Deutsche Bank's claims he

argued only that its memorandum in support of the motion to dismiss

erroneously interpreted Massachusetts law.                  This shortcoming was

further compounded on appeal, where Butler's initial briefing

exhibited a marked lack of coherence, appearing to reference New

York law only to then disclaim its application on the question of

Deutsche    Bank's      "control     over   the    title    to    the   Butler   real

property."       In sum, the unfocused nature of this brief failed to

squarely call our attention to the claim he now relies on.6                        See

Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir.

2011) (concluding that "[j]udges are not mind-readers," and thus,

"arguments confusingly constructed and lacking in coherence" are

appropriately      waived    (citations      and    internal      quotation      marks

omitted)).       Even in reply, Butler fails to provide any developed



6
  Butler's opening brief states that "under . . . N.Y. Est. Powers
& Trusts Law § 7-2.4 the Butler note and mortgage would not be
legally among [the trust's] corpus." It then continues: "[u]nder
Massachusetts real property law regarding the mortgage itself, as
a transfer of interest in land, [] the Defendant has failed to
produce executed writings evidencing such purported chain of
transfer of the title of the Butler real property.       Thus, any
proffered 'assignment' relied upon by [Deutsche Bank] could never
be 'ratified,' as it is 'void.'" This argument does not clearly
challenge, as error, the application of Massachusetts law to the
question of whether the assignment from MERS to Deutsche Bank was
void and not voidable. Rather, ultimately it appears to claim that
Deutsche Bank's failure to prove a complete chain of title, as
required by Massachusetts law, would render the mortgage void.

                                        -16-
analysis of Massachusetts -- the forum state -- choice-of-law

rules, skipping over this predicate question and offering only his

interpretation of the content and effect of New York law.       See

Sandstrom v. ChemLawn Corp., 904 F.2d 83, 87 (1st Cir. 1990)

(finding waived an argument "coherently pulled together for the

first time in [a] reply brief"); Braintree Labs., Inc. v. Citigroup

Global Mkts. Inc., 622 F.3d 36, 44 (1st Cir. 2010) (same).

          The effect of these various insufficiencies is clear. To

reach Butler's claim would require our court to consider an issue

not raised before the district court, presented squarely only in a

reply brief, and -- even then -- missing a discussion of an

elemental aspect of the claim.    Such an untimely and incomplete

presentation of arguments deprives this court of the beneficial

insights of the district court and, perhaps more critically,

deprives the appellee of a fair opportunity to respond, leaving our

court with "one side of a two-sided story."7    See Sandstrom, 904

F.2d at 87.   On the whole, we believe it unwise to treat these

questions of state law absent coherent and timely briefing.   Thus,

we find waived Butler's unseasonably late argument that New York


7
   Butler never gave a reason for the late presentation of this
argument nor suggested that the application of New York law was
undiscoverable at earlier stages of litigation. Although we allowed
Deutsche Bank to file a supplemental brief, Butler's dilatory and
unclear briefing still had the effect of circumscribing Deutsche
Bank's ability to respond and leaving key aspects of the claim
underdeveloped.   Moreover, we are unconvinced that supplemental
briefing on the part of Deutsche Bank should serve to rescue
Butler's claims from the precipice of waiver.

                               -17-
law applies to make void Deutsche Bank's receipt of Butler's

mortgage.8

                    c. Resolution under Massachusetts law

             Under Massachusetts law, it is clear that claims alleging

disregard of a trust's PSA are considered voidable, not void.            See

Woods, 733 F.3d at 354 ("[C]laims that merely assert procedural

infirmities in the assignment of a mortgage, such as a failure to

abide by the terms of a governing trust agreement, are barred for

lack of standing."); Wilson, 2014 WL 563457, at *6 ("[W]hen a

corporate officer acts beyond the scope of his authority, his acts

in   excess    of   [that]   authority,    although      voidable   by    the

corporation,     legally   could   be   ratified   and   adopted    by   it."

(alterations and quotation marks omitted) (quoting Comm'r of Banks

v. Tremont Trust Co., 259 Mass. 162, 179-80, 156 N.E. 7, 14-15

(1927)); cf. Culhane, 708 F.3d at 291 (allowing for standing where

claims are predicated on the theory that "the assignor had nothing

to assign or had no authority to make an assignment to a particular

assignee").     Thus, having only presented facts sufficient to show



8
   We note without decision, however, that the vast majority of
courts to consider the issue have rejected Erobobo's reasoning,
determining that despite the express terms of N.Y. Est. Powers &
Trusts Law § 7-2.4, the acts of a trustee in contravention of a
trust may be ratified, and are thus voidable. See, e.g., Davis v.
Countrywide Home Loans, Inc., No. H-13-623, 2014 WL 838146, at *4
n.8 (S.D. Tex. Mar. 3, 2014) (collecting cases); Wolff v. Bank of
N.Y. Mellon, No. 13-CV-2175(PJS/JSM), 2014 WL 641510, at *9 (D.
Minn. Feb. 19, 2014) (same); Koufos v. U.S. Bank, N.A., 939 F.
Supp. 2d. 40, 48 n.5 (D. Mass. 2013).

                                   -18-
the assignment was voidable under Massachusetts law, Butler lacks

standing to challenge Deutsche Bank's possession of the mortgage on

this ground. Culhane, 708 F.3d at 291. Absent such standing, this

theory as to the invalidity of Deutsche Bank's possession cannot

form the basis for relief.

B.   Deutsche Bank's failure to unify the mortgage and note

           Butler additionally predicates his complaint on the

theory that Deutsche Bank admittedly lacked possession of his

promissory note at the time it initiated both foreclosure sales.

He argues that, under the reasoning of Eaton v. Fed. Nat'l Mortg.

Ass'n, 462 Mass. 569, 969 N.E.2d 1118 (2012), this failure to

reunify the note and mortgage prior to giving notice of foreclosure

violates Massachusetts foreclosure law.

           Butler   is   correct   that   Eaton   established   that,   to

properly foreclose on real property in Massachusetts, a party must

possess both the mortgage and underlying note.        Id. at 1133.   Yet,

recognizing that this holding significantly recast Massachusetts

law, which had long accepted the ability of a mortgage holder to

foreclose absent possession of the note, the Massachusetts Supreme

Judicial Court ("SJC") applied its ruling prospectively.             Id.

Thus, for all foreclosure sales in which notice of the right to

foreclose is given after June 22, 2012 -- the date of Eaton's

publication -- reunification of the mortgage and note is required.

The requirement of reunification was also applied retroactively to


                                   -19-
Eaton herself, but for all other foreclosure sales predating

June 22, 2012, possession of the note was not required.        Id.

          Notice of foreclosure in this case was given years before

Eaton's publication, and Butler does not claim that Eaton expressly

binds his case.   Rather, he relies on subsequent decisions by the

Massachusetts Appeals Court, which applied Eaton retroactively to

litigants who "advanced the same arguments to [the appellate court]

at the same time those arguments were being considered by the

Supreme Judicial Court" in Eaton.        HSBC Bank USA, N.A. v. Norris,

No. 11-P-1916, 2013 WL 708944, at *2 (Mass. App. Ct. Feb. 28, 2013)

("For the same reason that the Supreme Judicial Court applied its

ruling retroactively to Eaton [her]self, we apply it to Norris.");

see also Lyons v. Mortg. Elec. Registration Sys., Inc., No. 11-P-

650, 2013 WL 2420705, at *1 (Mass. App. Ct. June 5, 2013) (same).

Thus, because Butler's claim was in litigation at the time Eaton

was resolved, he theorizes that the rule requiring reunification of

note and mortgage applies to Deutsche Bank's foreclosure.

          A   subsequent   SJC   case,    Galiastro   v.   Mortg.    Elec.

Registration Sys., Inc., 467 Mass. 160, 4 N.E.3d 270 (2014), has

clarified the parameters of Eaton's application, and its holding

guides us here. In Galiastro, the SJC answered, affirmatively, the

question of whether Eaton's retroactive effect extended to other

individuals with cases on appeal at the same time as Eaton.         Id. at

277 (applying Eaton's holding "to cases that were pending on appeal


                                 -20-
in the Appeals Court when the rescript in Eaton issued").9   Thus,

Eaton applies to two sets of litigants: (1) those challenging

foreclosures for which the notice of sale was given after June 22,

2012, and (2) those with wrongful foreclosure claims (predicated on

the theory that the foreclosing entity did not possess their note)

that were on appeal as of June 22, 2012.     To the claims of all

litigants outside these closed sets, we apply the pre-Eaton rule,

under which reunification is not required.   See Eaton, 969 N.E.2d

at 1131.

           Turning to the instant case, it is clear that Butler's

claims fall outside even Eaton's newly expanded reach.10       The

district court entered judgment against Butler on August 14, 2012,

and he filed his Notice of Appeal to our court on September 13,

2012.   As such, the case was still pending before the trial court


9
   Galiastro defined "pending on appeal" as including "those cases
in which the case was docketed in the Appeals Court before June 22,
2012, and the Appeals Court had not yet issued a decision" as well
as cases "where the Appeals Court had issued a decision, . . . [and
the] litigants have filed a petition for further appellate review."
Galiastro, 4 N.E.3d at 277 n.14.
10
   In the application of their decisions, state courts "'may make
a choice . . . between the principle of forward operation and that
of relation backward.'" Littlefield v. Caton, 856 F.2d 344, 347
(1st Cir. 1988) (quoting Great N. Ry. Co. v. Sunburst Oil & Ref.
Co., 287 U.S. 358, 364 (1932)). Therefore, we follow the guidance
of the SJC in determining whether Eaton should apply retroactively.
See id. (applying state rule on retroactivity); Commonwealth v.
Dagley, 442 Mass. 713, 721 n.10, 818 N.E.2d 527, 533 n.10 (2004)
(holding that Massachusetts' courts are free to give a state law
decision only prospective effect, so long as there is "no
constitutional requirement that the new rule . . . be applied
retroactively.").

                               -21-
on June 22, 2012, and was not on appeal until some months later.

Applying Galiastro, we necessarily find that Deutsche Bank need not

have possessed Butler's note.

C.   Deutsche Bank's alleged admission of invalidity

           In short, we have now determined that Butler's complaint

alleged no facts sufficient to suggest Deutsche Bank lacked a

legally valid interest in his mortgage -- that is, an interest

adequate for the commencement of foreclosure proceedings.              Still,

Butler asserts one final theory specific to the first foreclosure

sale.   Pointing to a statement in Deutsche Bank's memorandum in

support of its motion to dismiss, he alleges that there was a

judicial admission as to the invalidity of the first foreclosure

sale.   In explaining why a second foreclosure sale was conducted,

Deutsche Bank stated that "the [first] foreclosure sale may have

been void because Butler may not have received the fourteen (14)

days' notice of sale required."          Butler reads this statement to be

an admission of the sale's invalidity, necessarily making his

wrongful foreclosure claim sufficiently plausible to survive a

motion to dismiss.

           It   is   paramount    that    "[t]o   be   binding,   a   judicial

admission must be clear."        Harrington v. City of Nashua, 610 F.3d

24, 31 (2010) (citation and internal quotation marks omitted).

Thus, a statement that a foreclosure sale "may" have been void

cannot be treated as an unambiguous admission of the sale's


                                    -22-
definite invalidity.        At most, such a statement could be an

admission     that   the   sale   was   potentially   in    violation   of

Massachusetts statutory notice requirements, Mass. Gen. Laws ch.

244, § 14.    Nonetheless, in light of Deutsche Bank's statement, we

recognize that a claim that Butler was not provided fourteen days'

notice of the impending foreclosure sale might well have been

plausible, if pled in his complaint. See, e.g., Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

             Unfortunately for Butler, however, that complaint is

wholly silent on the issue of notice, asserting only that the first

foreclosure sale was void because Deutsche Bank was not the

"holder" of his mortgage, and therefore lacked the power to

foreclose under Mass. Gen. Laws ch. 244, § 14.             Having made no

allegations of deficient notice in his complaint, Butler has failed

to plead a claim on which relief might be granted.           A.G. ex rel.

Maddox v. Elsevier, Inc., 732 F.3d 77, 82 (1st Cir. 2013) ("The

critical question is whether the claim . . . is made plausible by

the cumulative effect of the factual allegations contained in the

complaint." (alterations and citation omitted)).

             This insufficiency is made even more clear in Butler's

memorandum in opposition to Deutsche Bank's motion to dismiss,

where, far from alleging deficient notice, he attacks Deutsche Bank

for "neglect[ing] to provide any evidentiary foundation for such

'assumption' of defective notice."          Perhaps unwittingly, this


                                   -23-
retort highlights the deficiency of Butler's current claim: there

was not a modicum of fact pled before the district court in support

of a claim of deficient notice.           Cf. Ocasio-Hernández v. Fortuño-

Burset, 640 F.3d 1, 14 (1st. Cir 2011) (presuming, for the purposes

of a motion to dismiss, the truth of all factual allegations that

are pled).      Having put forth no factual allegations to support his

claim and, moreover, having expressly attacked the validity of such

a claim before the district court, Butler cannot now reverse course

and build on appeal a claim he disavowed below.

                         III. Butler's causes of action

             In short, Butler's complaint forwards no facts sufficient

to support a theory that Deutsche Bank lacked the proper authority

to   foreclose      or    that    its   conduct    in     foreclosing    violated

Massachusetts law.          We see no grounds on which to question that

Deutsche Bank validly received an assignment of Butler's mortgage.

Moreover, under governing law, Deutsche Bank was not required to

possess the mortgage note when it initiated foreclosure.                         On

appeal,    Butler    has     asserted    theories       not   brought,   or   even

specifically disclaimed, before the district court.                      Untimely

notice    and   incomplete       pleading,     however,   have   rendered     these

theories inadequate.         We find, therefore, that Butler has pled no




                                        -24-
wrongful foreclosure, slander of title, or Chapter 93A11 claim on

which relief may be granted.

                          IV. Conclusion

          In sifting through the detritus of the housing market's

collapse, courts have been called upon to answer any number of

disputes regarding the legal rights of homeowners and financial

institutions.   Recent litigation in Massachusetts state court has

squared at least one more corner of these ongoing debates, and it

is clear that the holding of Galiastro is fatal to Butler's claim.

Finding that Deutsche Bank need not have possessed Butler's note,

and having located no other colorable claim on which relief might

be granted, we affirm the district court's decision to dismiss.

          Affirmed.




11
    The district court's opinion went on to discuss alternative
grounds of dismissal, including Butler's alleged failure to abide
by prerequisite notice requirements in bringing a Chapter 93A
claim. The parties spar over whether such notice was required, but
this is a fight we need not referee. We have found no valid basis
on which to challenge Deutsche Bank's ability to foreclose, and
"without factual allegations sufficient to suggest illegality
occurred, we are necessarily left without allegations sufficient to
suggest [the foreclosing entity] knew of such illegality." Woods,
733 F.3d at 358.       Butler's Chapter 93A claim would, thus,
necessarily fail for lack of scienter. In any case, "it is not
enough in the context of Chapter 93A to allege that defendants
foreclosed in violation of Massachusetts foreclosure law.
Something more is required." Id. (internal quotation marks and
alterations omitted) (quoting Juárez v. Select Portfolio Servicing,
Inc., 708 F.3d 269, 281 (1st Cir. 2013)).

                               -25-